Jenks, P. J.:
The action is ejectment. The realty of the plaintiffs was directly affected by two proceedings in eminent domain. First, the city condemned the perpetual underground easement, and second, the fee simple absolute, free from all liens and incumbrances. The second proceeding was affirmed by us in Matter of Public Service Commission (167 App. Div. 908), and by the Court of Appeals in 217 New York, 61.
I am of opinion that the action of ejectment does not lie, in that it is a collateral attack upon a judgment. (Chesapeake & Western R. Co. v. Washington, Cincinnati & St. Louis Ry. Co., 99 Va. 715; Dolan v. Mayor, etc., 62 N. Y. 472; Secombe v. Railroad Co., 90 TJ. S. [23 Wall.] 108; Robert v. Supervisors of Kings, 3 App. Div. 366; affd., 158 N. Y. 673; Mayer v. Mayor, etc., 101 id. 284; Donnelly v. City of Brooklyn, 121 id. 9, 18; Burke v. City of Kansas, 118 Mo. 309; Atchison & Nebraska R. Co. v. Forney, 35 Neb. 607; Van Schoick v. Delaware & Raritan Canal Co., 20 N. J. L. 249; Matter of Public Service Commission, 167 App. Div. 908; Black Judg. [2d ed.] § 246 [citing, inter alia, Farrington v. Mayor, etc., 83 Hun, 124]; Lewis Em. Dom. [3d ed.]' § 870.)
I advise affirmance, with costs.
Present — Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ.
Judgment unanimously affirmed, with costs.